UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22509 LoCorr Investment Trust (Exact name of registrant as specified in charter) 261 School Avenue, 4th Floor Excelsior, MN 55331 (Address of principal executive offices) (Zip code) CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 (Name and address of agent for service) Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:December 31, 2011 Item 1. Reports to Stockholders. 1 ● SHAREHOLDER LETTER Letter to Shareholders (Unaudited) The Locorr managed Futures Strategy Fund (the “Fund”) commenced operations on March 22, 2011. The Fund was created to provide investors with access to a managed futures strategy in a mutual fund structure. Historically, managed futures have not been highly correlated to the stock or bond markets; meaning the returns over the long term have typically been independent of the returns of stocks and bonds. A critical component of risk management is utilizing assets that are not highly correlated with each other. As the LoCorr name implies, the Fund is designed to have low correlation to stocks and bonds and thus, provide the potential for enhanced returns, increased diversification and reduced risk. The Fund’s primary investment objective is capital appreciation in rising and falling equity markets. The Fund attempts to achieve its investment objective by investing in two primary strategies — a Managed Futures strategy and a Fixed Income strategy. Managed Futures Strategy The Fund invests up to 25% of its total assets into a portfolio of globally diversified managed futures positions. The Fund uses Millburn Ridgefield Corporation (“Millburn”) to execute its Managed Futures strategy. Millburn was founded in 1971 and manages over $2 billion in assets. The Fund utilizes Millburn’s Diversified Program (“MDP”), a commodity pool which commenced operations in 1977. MDP systematically invests in about 120 futures markets with long and short positions in sectors such as currencies, interest rates, stock indices and commodities (agricultural, energy and metals). 2011 was a volatile year of “Risk On/Risk Off” trading as market sentiment swung from hope to despair and back again on numerous occasions. TheFund’s Managed Futures strategy was unprofitable as gains from interest rates, while substantial, were outweighed by losses from stock indices, currencies and commodities. Market participants were buffeted by the effects of a dizzying array of economic growth, economic policy, political and natural disaster-related factors. On the fiscal front, policy paralysis and a lack of resolution kept the U.S. and Europe from dealing in a definitive way with debt and deficit crises that led to ratings downgrades for many countries, endangered the worldwide banking system and led to volatile changes of foreign governments. Persistently low interest rates and quantitative easing by the Fed, Bank of England, and the European Central Bank (ECB) — especially with its late in the year injection of long term lending to banks — aimed to counter despair with some hope. Exchange rate policy was also far from steady in 2011. SHAREHOLDER LETTER ● 2 In this environment it is hardly surprising that interest rate trades provided the only profitable sector in the Fund’s Managed Futures strategy, even as price activity in most markets was erratic and lacking persistent direction. Trading of metals was unprofitable as prices vacillated throughout the period with the changing growth outlook. Trading of stock indices was unprofitable and the losses were widespread as prices swung erratically in response to the myriad of issues listed above. Losses were sustained in many cases on both long and short positions. Dollar and cross rate currencies trading were volatile and unprofitable as well. Our Managed Futures strategy utilizes multiple trading strategies — the most prominent being trend following; thus, markets that are erratic and without persistent direction are challenging for the Fund. Fixed Income Strategy The Fund invests most of its remaining assets in a Fixed Income strategy comprised of investment grade corporate and government agency securities. Nuveen Asset Management (“Nuveen”) is the sub-adviser for this strategy. Nuveen manages over $100 billion in assets, including about $3 billion in the fixed income strategy that is most similar to the one used by the Funda short duration, high quality portfolio. Performance for the Fixed Income strategy, for the period of March 22 through December 31, 2011, was positive although slightly behind its benchmark due to our shorter duration during a period of falling rates and corporate bonds underperformed Treasuries as the global economy showed signs of weakness during the period. The fixed income portion of the portfolio was underweighted in US Government securities and overweighted to investment grade corporates and securitized products. This positioning will be fairly typical for the portfolio when we expect non-government sectors to outperform over longer periods of time. Specific to this reporting period,bottom up credit fundamentals have been supportive and with valuations on corporate bonds at attractive levels in mid-2011, we viewed the long term risk/reward for these market segments as compelling. As the situation with European sovereign debt deteriorated in late summer, this positioning proved challenging as investors sought the safety of US Treasury securities and the market segments that we were emphasizing in the fixed income portion of the Fund underperformed government bonds. 3 ● SHAREHOLDER LETTER This resulted in fixed income performance that lagged benchmarkover the summer months. Our positioning, however, was rewarded in the final months of the year as economic data proved to be better than many feared and several coordinated central bank policy responses designed to supportEuropean financial liquidity soothed market fears about global recession and financial system contagion. These were catalysts for a recovery in certain areas and resulted in a strong recovery in the final months of the year for the Fund’s fixed income holdings. Thank you for investing in LoCorr Funds. Past performance is not a guarantee of future results. The opinions expressed in the letter are those of the fund manager, are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. Must be preceded or accompanied by a prospectus. Correlation measures how much the returns of two investments move together over time. Duration is a commonly used measure of the potential volatility of the price of the debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Mutual fund investing involves risk. Principal loss is possible. the Fund is nondiversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. The Fund may invest in foreign investments and foreign currencies which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Investing in commodities may subject the Fund to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. The Fund may invest in derivative securities, which derive their performance from the performance of an underlying asset, index, interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, and, depending upon the characteristics of a particular derivative, suddenly can become illiquid. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in Asset backed, mortgage backed, and collateralized mortgage backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Diversification does not assure a profit nor protect against loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings, please refer to the Consolidated Schedule of Investments in this report. The LoCorr Managed Futures Strategy Fund is distributed by Quasar Distributors, LLC. FUND PERFORMANCE ● 4 Fund Performance (Unaudited) Average Annual Rate of Return For the period ended December 31, 2011 (Unaudited) Since 3 month 6 month Inception LoCorr Managed Futures Strategy Fund - Class A -2.51% -2.20% -6.70%1 without maximum load LoCorr Managed Futures Strategy Fund - Class A -8.08% -7.81% -12.06% 1 with maximum load LoCorr Managed Futures Strategy Fund - Class C -2.73%
